Citation Nr: 0320710	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  96-27 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  The propriety of an initial 20 percent evaluation for 
service-connected lumbosacral strain, effective from August 
1991, currently evaluated as 40 percent disabling from 
October 23, 1995.  

2.  The propriety of an initial 10 percent evaluation for 
service-connected residuals of a left ankle fracture.  

3.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions rendered in 
September 1992 and May 1995.  The September 1992 rating 
decision granted a claim of service connection or lumbosacral 
strain, for residuals of a left ankle fracture, and for 
bronchitis, assigning 20 percent, 10 percent, and zero 
percent disability evaluation, respectively.  A May 1995 
rating decision increased the evaluation for bronchitis to 10 
percent, and a July 1995 decision increased the evaluation of 
the veteran's lumbosacral strain to 40 percent, effective 
from October 1995.  

The veteran's sworn testimony was obtained before hearing 
officers at the RO in April 1993 and August 1996.  The matter 
was previously before the Board and was remanded for 
additional development in June 1999.  


FINDINGS OF FACT

1.  The requirements of the Veterans Claims Assistance Act of 
2000 have been met.  

2.  Prior to October 1995, the veteran's service connected 
back disability was not shown to be more than moderately 
disabling, and since October 1995, no more than severe 
impairment is shown.   

3.  Service-connected left ankle fracture residuals are 
manifested by a full range of motion of the left ankle, good 
strength, good pulses throughout, complaints of pain, with 
tenderness to palpation over the medical aspect, but no gross 
loss of either dorsiflexion or plantar flexion of his left 
ankle, and overall functional impairment which does not 
result in more than moderate impairment.  

4.  The veteran's service-connected bronchitis is no more 
than moderately disabling, and forced expiratory volume in 
one second is greater than 56 to 70 percent of that 
predicted, and the ratio of forced expiratory volume in one 
second to forced vital capacity is greater that 70 percent.  


CONCLUSIONS OF LAW

1.  The criteria are not met for ratings in excess of 20 
percent prior to October 23, 1995, and 40 percent thereafter, 
for service-connected residuals of a lumbosacral strain.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, and Part 4, 4.1-4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292 and 5295 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for the service- connected residuals of fracture of the left 
ankle are not met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, and Part 4, 4.1-4.3, 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2002).  

3.  The criteria for a disability evaluation in excess of 10 
percent for chronic bronchitis are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, and 
Part 4, 4.1-4.3, 4.7, 4.97, Diagnostic Code 6600 (2002); 
38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000.  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to each of the 
claims on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001), codified at 38 C.F.R. 
§ 3.159(VCAA).  With regard to the claims on appeal, the 
veteran was provided adequate VA examinations a number of 
times, most recently in October 2001.  Additionally, all 
identified VA and private treatment records pertinent to the 
appeal have been obtained.  Accordingly, the Board finds that 
VA has met its duty to assist.  

As to these same claims adjudicated on the merits herein, VA 
has also met VCAA's notice requirements: The statements of 
the case (SOC's) and supplemental statements of the case 
(SSOC's) explain why the evidence submitted was found not to 
support the claims on appeal.  Additionally, the veteran was 
provided an opportunity for a personal hearing, and his sworn 
testimony was obtained both in April 1993 and August 1996 at 
the RO.  The salient point is that the veteran, who is 
represented in the appeal, was afforded every opportunity to 
support his contentions and to submit evidence to 
substantiate his claims on appeal.  Moreover, the above 
correspondences, notices and development actions indicate 
that the veteran and his representative were advised of what 
he needed to do to support each of his claims on appeal, and 
what VA would do in response.  Notice of VCAA was issued to 
the veteran in September 2001.  Thereby, the veteran was 
advised of what sort of evidence was needed to prove each of 
his claims, he was advised of what evidence or information he 
needed to submit to VA, and he was advised of what evidence 
VA was to obtain on its own, or in response to information 
provided by the veteran.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board accordingly concludes that 
VA has met both the duty to assist and notice provisions of 
VCAA, and that further development would serve no useful 
purpose.  

This case has been in appellate status for approximately ten 
years now.  As the United States Court of Appeals for 
Veterans Claims (the Court) stated in Erspamer v. Derwinski, 
1 Vet. App. 3, 11 (1990): "Ten years is an undeniably, and 
unacceptably, long time to have passed since [the appellant] 
first filed the claim for benefits with the VA.  The delays 
have benefited neither the parties nor the public and they 
cannot be permitted to continue.  The petitioner has a right 
to a decision on her claim."  Although the resolution in the 
instant case has been delayed by numerous factors, many of 
which were not within the Board's control, the Board agrees 
with the stated goals of the Court and does not believe that 
additional delay would be in the best interest of the 
veteran.


II.  The Schedule for Disability Evaluations.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  
Disability ratings are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, including 
38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that the 
entire recorded history be reviewed with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness. See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

Not all disabilities will show all the findings specified in 
the rating criteria, but coordination of the rating with 
functional impairment is required. 38 C.F.R. § 4.21.  The 
higher of two ratings will be assigned if the disability more 
closely approximates the criteria for that rating. Otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7. Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Similarly, weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.   

Lumbar Muscle Strain.  

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292, which allows for a 20 percent 
disability evaluation for moderate limitation of motion of 
the lumbar spine, and a 40 percent evaluation for severe 
limitation of motion of the lumbar spine.  The 40 percent 
evaluation is the maximum rating.  

Similarly, Diagnostic Code 5295 allows for the assignment of 
no more than a 40 percent rating.  This is assigned when 
there is evidence of severe lumbosacral strain with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation is assigned when there is evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion unilaterally in a 
standing position.  

The evidence of record does not warrant an evaluation in 
excess of 20 percent, prior to October 23, 1995.  On VA spine 
examination of December 1991 the veteran gave a history of a 
1983 or 1984 motor vehicle accident with injury to his 
thoracic spine.  He did not report a low back injury.  
Examination of the low back revealed only mild functional 
impairment.  X-ray studies were negative.  

On VA examination in February 1994, the examiner questioned 
the veteran's sincerity of complaints, noting while the 
veteran couldn't move on examination, the veteran none-the-
less walked with a normal gait, was able to bend over to 
undress, take off his pants, and untie both shoes without 
observable difficulty, with apparent ease, and without 
complaint-movements and actions which the examiner felt 
revealed "ample" and "good range of motion" of the entire 
spine.  However, when the veteran was asked to perform range 
of motion testing, the veteran "barely moved" for the 
examiner.  The veteran had questionable limitation of motion 
of the lumbar spine-given the comments of the VA examiner, 
there was no muscle spasm, no loss of lateral motion, and no 
neurological deficits.  X-ray studies were completely normal.  
These findings demonstrate no more than moderate limitation 
of motion, even though the comments of the examiner casts 
doubt on the reliability of the veteran's complaints of pain 
and limitation of motion.  The diagnosis was "history of" 
status post injury to the low back, with complaints of low 
back pain.  

Given the above limited clinical findings, the VA examiner 
comments concerning the genuineness of the veteran's 
complaints or cooperation, and negative x-ray studies, the 
Board finds that the criteria for an evaluation in excess of 
20 percent prior to October 1995 are not met.  

The RO assigned an increased 40 percent evaluation effective 
from October 23, 1995 on the basis of the veteran's 
complaints of low back pain, as demonstrated on VA treatment 
records of that date and thereafter.  

As previously mentioned, under Diagnostic Code 5292 and 5295, 
a 40 percent evaluation is the maximum evaluation.  The Board 
can find no clinical basis for an evaluation in excess of 
this, given that any impairment is manifested simply by 
questionable complaints of pain as reflected in VA 
examination findings of November 1996, January 1998, and 
August 1998.  This was particularly brought out on extensive 
VA examinations in August 1998.  At that time, the veteran's 
observed functional behavior on examination prior to range of 
motion testing was compared to the range of motion testing 
results.  The examiner noted that while the veteran reported 
he could bend forward no further than 30 degrees of flexion 
while standing, when sitting he was able to flex his hips to 
90 degrees, and with his knees fully extended, he was able to 
bend forward sufficiently to bring his fingertips to the 
level of the flexor retinacullum of each ankle-movements 
which the VA examiner noted approximated movements in excess 
of 90 degrees of spinal flexion.  In summary, the veteran was 
thought to be suffering from a "conversion reaction."  

On most recent VA spinal examination in October 2001 there 
continued to be no clinical evidence of any neurological 
abnormality of the lower extremities, in explanation of the 
veteran's complaints of low back pain, which now is include 
radiating pain in to the lower extremities.  Neurosensory and 
neuromotor examination of the lower extremities were both 
within normal limits.  Although the reported he was not able 
to fully forward flex, this apparently was because of the 
limiting action of the back brace, which is not shown to have 
been VA issued.  

In sum, the Board has reviewed the pertinent evidence of 
record, and the above clinically documented findings on 
repeated VA examination since 1991, warrant no more than a 20 
percent evaluation prior to October 1995, and a 40 percent 
evaluation thereafter.  Accordingly, the veteran's appeal in 
this regard is denied.  

Left Ankle Fracture Residuals.

The 10 percent evaluation currently in effect contemplates 
the presence of a moderate limitation of motion of the 
veteran's left ankle.  In order to warrant an increase to 20 
percent, there would need to be demonstrated a marked 
limitation of ankle motion. 38 C.F.R. Part 4, Code 5271 
(2002). An increased evaluation would, similarly, be 
warranted were there to be evidence of ankylosis of the 
veteran's left ankle. 38 C.F.R. Part 4, Code 5270 (2002).  

The Board observes that, on repeated VA joints examinations 
dated from December 1991 to October 2001, the veteran 
displayed full or near full range of motion of the left 
ankle, with good strength of the left ankle, and good pulses 
throughout, and no gross loss of either dorsiflexion or 
plantar flexion of his left ankle.  There were complaints of 
pain, but these repeated VA examinations show no more than 
tenderness to palpation over the medial aspect of the ankle.  

Thus, while the veteran reports pain and wears an ankle brace 
on VA examination, there were no associated calluses, the 
brace is not shown to be VA issued, range of motion of the 
ankle is full or near full, and repeated X-ray studies show 
no significant pathology.  The salient point is that the 
veteran's complaints-even assuming them to be accurate and 
verified on objective evaluation, warrant no more than a 10 
percent evaluation for moderate functional impairment or 
moderate limitation of motion under Diagnostic Code 5271.  
Given these limited findings, there is no basis for an 
increased rating premised on "marked" functional impairment 
due to pain or other such factors in accordance with 38 
C.F.R. §§ 4.40, 4.45, and 4.59 (2002), or Diagnostic Code 
5271.  Under these circumstances, the Board concludes that 
the criteria for an increased rating are not met at any time 
during the appeal period, and therefore, the appeal is 
denied.   

Bronchitis.  

The veteran's service-connected bronchitis was initially 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6600 
(Bronchitis, chronic).  Effective October 7, 1996, during the 
pendency of this appeal, the Schedule was amended with regard 
to rating disabilities of the respiratory system. 61 Fed. 
Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97). Because the 
veteran's claim was filed before the regulatory change 
occurred, the Board must undertake a three-part analysis: 1) 
a determination is made as to whether the intervening change 
is more favorable to the veteran, which may require 
application of each version of the regulations to the facts 
of the case; 2) if the amendment is more favorable, those 
provisions must be applied for the period beginning on the 
effective date of the regulatory change; and likewise, 3) the 
criteria in effect prior to the change in regulation would 
then be applied for the period preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000); See Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); 
38 C.F.R. § 3.114(a) (2002).  

In the instant case, the RO provided the veteran notice of 
the revised regulations in the July 1997 SSOC. Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim with consideration of the original and 
revised regulations without prejudice to the veteran. See 
Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

Prior to October 7, 1996, under the general rating formula 
for chronic bronchitis set forth in the Rating Schedule, a 
noncompensable evaluation is assigned for mild chronic 
bronchitis with a slight cough, no dyspnea, and a few rales 
and a 10 percent evaluation is warranted for moderate chronic 
bronchitis with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales. 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (1996). A 30 percent evaluation 
is assigned for moderately severe chronic bronchitis with 
persistent cough at intervals through the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction. Id. 

Under the revised regulations, effective October 7, 1996, a 
10 percent rating is assigned with forced expiratory volume 
in one second (FEV-1) of 71 to 80 percent predicted, or; with 
a ratio of FEV-1 to forced vital capacity  (FVC) of 71 to 80 
percent, or; with diffusion capacity of the lung for carbon 
monoxide (DLCO) by the single breath method (SB) 66 to 80 
percent predicted.  A 30 percent rating is assigned with 
evidence reflecting FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent 
predicted.  

Repeated VA pulmonary testing reveal relatively minor 
symptoms of bronchitis.  These findings fall far short of the 
criteria for a 30 percent evaluation under both the old and 
new regulations.  Specifically, there is no medical or 
credible evidence of record of moderately severe chronic 
bronchitis with persistent cough at intervals through the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction, so as to meet the 30 percent criteria 
under the regulations in effect prior to October 1996.  On VA 
pulmonary function testing of July 1993, lungs were clear, 
and the veteran did not have any hyperpnea or tachypnea.  The 
examiner noted no xyanosis or clubbing of the lips of 
fingernails.  The diagnosis was bronchitis with normal 
pulmonary function test.  Testing in February 1994 was 
normal, and when VA pulmonary function testing was next 
performed in August 1994, the veteran was thought to have a 
cough, with shortness of breath of undetermined etiology.  

Pulmonary function testing of March 1996 are incomplete due 
to machine failure, and retesting of November 1996 was 
invalid due to inconsistent results.  Testing of March 1996 
was incomplete, and on retesting of November 1996, the 
veteran was found to be cooperative, but "unable to keep his 
lips sealed" on the testing device.  

On September 1997 sinus examination, the veteran's clinical 
history was reviewed.  He was thought to have "mild" 
bronchitis.  Finally, on VA examination in October 2001, 
there was no evidence of bronchitis on examination.  More 
recent VA treatment records of 2002 and 2003 show treatment 
for non-service-connected sinusitis and asthma, and VA 
pulmonary function testing of November 2002 and January 2003 
show FEV-1/FVC of 85, with an FEV-1 of 79 percent in January 
2003.  None of the foregoing warrant more than the current 10 
percent evaluation presently assigned.  Accordingly, this 
aspect of the veteran's appeal is denied.  

Extra-schedular Consideration.

In reaching the foregoing conclusions, the Board finds that 
the evidence of record does not suggest such an unusual or 
exceptional disability picture so as to render 
"impractical" the application of the regular schedular 
standards, with regard to any of the three claims on appeal.  
See 38 C.F.R. § 3.321.  Although the veteran has described 
low back and left ankle pain and impairment, as well as 
incapacitating bronchitis, the evidence does not bear this 
out.  Rather, there is suggestion that the complaints may be 
exaggerated or a manifestation of a conversion reaction.  In 
any event, none of the disorders on appeal are shown to have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  Id.  It is undisputed that the 
veteran's disabilities have some adverse affect on his 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  The 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Evaluations in excess of 20 percent prior to October 23, 
1995, and in excess of 40 percent thereafter, are not 
warranted for residuals of a lumbosacral strain.  

An evaluation in excess of 10 percent is not warranted for 
residuals of a left ankle fracture.  

An evaluation in excess of 10 percent is not warranted for 
bronchitis.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

